                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     SCOTT JOHNSON,                                        Case No. 19-cv-02912-SVK
                                   8                     Plaintiff,
                                                                                               ORDER TO SHOW CAUSE RE
                                   9              v.                                           SETTLEMENT
                                  10     FACCHINO/LABARBERA TENNANT                            Re: Dkt. No. 27
                                         STATIONS DE LLC, et al.,
                                  11
                                                         Defendants.
                                  12
Northern District of California
 United States District Court




                                               Plaintiff reports that this case has settled. ECF 27. All previously-scheduled deadlines and
                                  13
                                       appearances are vacated.
                                  14
                                               By February 3, 2020, the parties shall file a stipulation of dismissal. If a dismissal is not filed
                                  15
                                       by the specified date, then the parties shall appear on February 11, 2020 at 10:00 a.m. and show
                                  16
                                       cause, if any, why the case should not be dismissed. Additionally, the parties shall file a statement in
                                  17
                                       response to this Order no later than February 4, 2020, advising as to (1) the status of the parties’
                                  18
                                       efforts to finalize settlement, and (2) how much additional time, if any, is requested to finalize the
                                  19
                                       settlement and file the dismissal.
                                  20
                                               If a dismissal is filed as ordered, the Order to Show Cause hearing will be automatically
                                  21
                                       vacated and the parties need not file a statement in response to this Order.
                                  22
                                               SO ORDERED.
                                  23
                                       Dated: December 5, 2019
                                  24

                                  25

                                  26                                                                    SUSAN VAN KEULEN
                                                                                                        United States Magistrate Judge
                                  27

                                  28
